Detailed Action
Applicants amendments and arguments filed on December 15, 2021 have been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Slaney on February 17, 2022.
The application has been amended as follows.
1. (Currently amended) A device for controlling content displayed in messaging user interfaces, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: provide via the communications module a conversational messaging user interface viewable by three or more entity devices, the entity devices comprising a content owner device and a plurality of recipient devices, wherein the conversational messaging user interface displays a plurality of conversational messages, including a first conversational message sent by the content owner to the plurality of recipient devices; determine at least one filtering criterion for controlling how to modify and display conversational message by the content owner for each of the plurality of recipient devices according to how the content is to be modified based on recipient type to generate first modified content and second modified content, wherein the first modified content is different from the second modified content and both the first and second modified content are different from the content originally entered by the content owner device and displayed by the content owner device; display a first modified version of the conversational messaging user interface for a first of the plurality of recipient devices, the first modified version comprising the first CPST Doc: 389266.12Application No: 16/370,612Docket No: 22822/00733Amendment Dated: December 15, 2021Reply to Office Action of: November 3, 2021modified content in a first modified version of the first conversational message being displayed; and display  a second modified version of the conversational messaging interface for a second of the plurality of recipient devices, the second modified version comprising the second modified content in a second modified version of the first conversational message being displayed, such that the content as entered in the first conversational message by the content owner device is seen only by the content owner device while in the same conversation, the first recipient device sees the first modified version of the first conversational message and the second recipient device sees the second modified version of the first conversational message.
15. (Currently amended) A method of controlling content displayed in messaging user interfaces, the method executed by a device having a processor and communications module and comprising: providing via the communications module a conversational messaging user interface viewable by three or more entity devices, the entity devices comprising a content owner device and a plurality of recipient devices, wherein the conversational messaging user interface displays a plurality of conversational messages, including a first conversational message sent by the conversational message by the content owner for each of the plurality of recipient devices according to how the content is to be modified based on recipient type to generate first modified content and second modified content, wherein the first modified content is different from the second modified content and both the first and second modified content are different from the content originally entered by the content owner device and displayed by the content owner device; displaying a first modified version of the conversational messaging user interface for a first of the plurality of recipient devices, the first modified version comprising the first modified content in a first modified version of the first conversational message being displayed; and displaying a second modified version of the conversational messaging interface for a second of the plurality of recipient devices, the second modified version comprising the second modified content in a second modified version of the first conversational message being displayed, such that the content as entered in the first conversational message by the content owner device is seen only by the content owner device while in the same conversation, the first recipient device sees the first modified version of the first conversational message and the second recipient device sees the second modified version of the first conversational message.
20. (Currently amended) A non-transitory computer readable medium for controlling content displayed in messaging user interfaces, the computer readable medium comprising computer executable instructions for: providing via a communications module a conversational messaging user interface viewable by three or more entity devices, the entity devices comprising a content owner device and a plurality of recipient devices, wherein the conversational messaging user interface displays a plurality of conversational messages, including a first conversational message sent by the content owner to the plurality of recipient devices; determining at least one filtering criterion for controlling how to modify and display content entered into the conversational messaging user interface by the content owner device for each of the recipient devices based on a recipient type; automatically modifying the content entered in the first conversational message by the content owner for each of the plurality of recipient devices according to how the content is to be modified based on recipient type to generate first modified content and second modified content, wherein the first modified content is different from the second modified content and both the first and second modified content are different from the content originally entered by the content owner device and displayed by the content owner device; displaying a first modified version of the conversational messaging user interface for a first of the plurality of recipient devices, the first modified version comprising the first modified content in a first modified version of the first conversational message being displayed; and displaying a second modified version of the conversational messaging interface for a second of the plurality of recipient devices, the second modified version comprising the second modified content in a second modified version of the first conversational message being displayed, such that the content as entered in the firstCPST Doc: 389266.17Application No: 16/370,612Docket No: 22822/00733Amendment Dated: December 15, 2021Reply to Office Action of: November 3, 2021 conversational message by the content owner device is seen only by the content owner device while in the same conversation, the first recipient device sees the first modified version of the first conversational message and the second recipient device sees the second modified version of the first conversational message.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to apply a filtering criterion based on recipient type with respect to a conversational message interface so that a first conversational message from a content owner will be modified accordingly for a first and second of a plurality of other recipients such that what is displayed to the first and second of a plurality of other recipients is modified based on the type of the recipient. This is best illustrated in Figures 17-19, which illustrates how the user interface displays the first conversational message differently for the client, realtor, and inspector, and further supported by the disclosure in at least paragraphs 112-116. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment of modifying the content in a conversational message interface for display to different recipients based on the recipient type. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept of modifying content is well known, however not in the specific configuration as presently claimed with respect to a conversational messaging interface. Specifically, Mullins et al. (US20170220813) teaches performing conditional redaction of portions of electronic documents, where the redaction is based on an applied filtering criterion that can comprises a variety of options such as based on the type of user or entity. Wolf et al. (US 20200134750) teaches a system for field configuration of one or more instances of a client application to collect, distribute, and review confidential information so that different instances of the client application will be displayed to different parties in a transaction such that sensitive information may be redacted, hidden, or otherwise unavailable to be accessed. Panchapakesan et al. (US 20190005265) teaches a manner of performing dynamic content redaction through the generation of redaction schemas associated with documents, images, media, or other data files. In particular, the reference develops that a redaction schema can be based on a user, a group of users, or operating parameters of the viewing device. Ledet (US Patent No. 10,425,422) teaches a method for withholding content including receiving an electronic message from a user device, the electronic message including content and at least one message recipient, withholding a portion of the content of the electronic message for a message recipient based on a subject matter of the content portion and transmitting a remaining content portion of the electronic message to the message recipient, receiving information about a subsequent activity of the message recipient from a message recipient device, and transmitting withheld content to the message recipient based on the received information about the subsequent activity of the message recipient. Reedy et al. (US 20140223573) teaches a method for digital content delivery to assist in, perform and/or provide the production, organization, analysis and distribution of digital content. Morrison et al. (US 20170353423) teaches a method and system for electronic communications amongst individuals, providing mechanisms for variable and/or association-based privacy.  Boothroyd et al. (US 20160294746) teaches a method and system for modification of electronic messages such as emails, text messages, and SMS messages. Banerjee et al. (US 20190266231) teaches a machine learning based document editing engine. Ben-Natan et al. (US 20160127322) teaches masking data within Json-type documents. Davis (US 20140047556) teaches a method and apparatus for secure redacted document access. Aumann (US 20110119576) teaches a method and system redacting and presenting documents wherein the redaction is the redacting of key elements of importance to potential purchasers of the document. Manolescu et al. (US 20100223341) teaches a method and a system for tailoring electronic messaging to contexts or interests of one or more participants of a communication. Mastie (US 20090235199) teaches a method and system for integrated masking for viewing of data. Larsen (US 20030041113) teaches a system for tailoring electronic messages.
The Non-Patent Literature search shows similar findings, Jansen et al. (Integrating heterogeneous personal devices with public display-based information services) teaches management of user profiles to allow for a selective display of relevant information, that considers the location and the individual characteristics for filtering.  Fredrikson et al. (RePriv: Re-imaging Content Personalization and In-browser Privacy) teaches how providers uses certain characteristics of a user, as their demographic or previous behaviors, to filter, select, or otherwise modify the content that it presents. Kongsgard et al. (Data loss prevention for cross-domain instant messaging) teaches a cascading classifier for inspecting and validating the payload of chat messages in instant messaging and in particular analyzes the content of messages for the presence of known sensitive information. 
However, the identified prior art fails to disclose the particular manner of modifying content in a conversational user interface based on the recipient that is viewing the content as claimed by Applicant. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689